IN THE
                        TENTH COURT OF APPEALS

                               No. 10-13-00412-CR

DYLYN REED RICHARDS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 40th District Court
                              Ellis County, Texas
                            Trial Court No. 37254CR


                                     ORDER


      Dylyn Reed Richards was convicted of the offense of Intoxication Manslaughter

causing the death of a police officer and was sentenced to 55 years in prison. T EX.

PENAL CODE ANN. §§ 49.08, 49.09(b-2) (West 2011). Due to the receipt of counsel’s

motion to withdraw, we abated this appeal on September 4, 2014 to the trial court to

consider whether Richards is still indigent and if so, whether to discharge Richards’

appointed counsel and to appoint new appellate counsel for Richards.
        We have received a supplemental clerk’s record which includes an order holding

that the previous appointed counsel should be allowed to withdraw and appointing

new counsel for Richards on appeal. Accordingly, this appeal is reinstated, former

counsel’s motion to withdraw is dismissed as moot, and the brief by appellant’s new

counsel is due 30 days from the date of this order.



                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion dismissed
Order issued and filed September 25, 2014




Richards v. State                                                               Page 2